Exhibit 10.2

Exhibit C

Allocation Schedule – Applicable Transferred Property Percentages

 

     Facility
ID   

Facility Name

   Base Rent
Commencing
July 19, 2006    Percentage of
Master Lease
Commencing
July 19, 2006   1    111   

Rolling Hills Health Care Center

   $ 330,644.00    0.5920455 % 2    136   

LaSalle Healthcare Center

     64,052.00    0.1146904 % 3    168   

Lakewood Healthcare Center

     972,070.00    1.7405721 % 4    216   

Hillcrest Rehab Care Center

     436,262.00    0.7811634 % 5    222   

Nampa Care Center

     403,119.00    0.7218181 % 6    223   

Weiser Rehab & Care Center

     639,342.00    1.1447950 % 7    278   

Oakview Nursing & Rehab Center

     338,161.00    0.6055054 % 8    282   

Maple Manor Healthcare Center

     662,965.00    1.1870939 % 9    289   

San Luis Medical & Rehab Center

     1,016,552.00    1.8202208 % 10    294   

Windsor Estates Health & Rehab Center

     522,303.00    0.9352269 % 11    320   

Magnolia Gardens Care Center

     196,927.00    0.3526142 % 12    407   

Parkwood Health Care Center

     391,583.00    0.7011619 % 13    420   

Maywood Acres Healthcare Center

     66,566.00    0.1191920 % 14    508   

Crawford Skilled Nursing & Rehab Center

     816,907.00    1.4627398 % 15    513   

Hallmark Nursing & Rehab Center

     1,127,319.00    2.0185583 % 16    532   

Hillcrest Nursing Center

     1,059,409.00    1.8969598 % 17    534   

Country Gardens Skilled. Nursing & Rehab

     782,791.00    1.4016523 % 18    545   

Eastside Rehab & Living Center

     209,459.00    0.3750537 % 19    549   

Kennebunk Nursing Center

     706,077.00    1.2642895 % 20    578   

West Lafayette Rehab & Nursing Center

     77,687.00    0.1391050 % 21    584   

Franklin Skilled Nursing & Rehab Center

     672,063.00    1.2033846 % 22    592   

Greenbriar Terrace Healthcare

     2,289,545.00    4.0996205 % 23    634   

Cambridge Health & Rehab Center

     1,365,657.00    2.4453223 % 24    641   

Torrey Pines Care Center

     434,869.00    0.7786691 % 25    690   

Wasatch Valley Rehabilitation

     613,250.00    1.0980751 % 26    706   

Guardian Care of Henderson

     635,186.00    1.1373533 % 27    711   

Kinston Rehab and Healthcare Center

     655,418.00    1.1735804 % 28    726   

Guardian Care of Elizabeth City

     962,599.00    1.7236135 % 29    743   

Desert Life Rehab & Care Center

     1,164,212.00    2.0846183 % 30    744   

Cherry Hills Health Care Center

     463,961.00    0.8307607 % 31    766   

Colonial Manor Medical & Rehab Center

     1,584,841.00    2.8377895 % 32    780   

Columbus Health & Rehab Center

     364,947.00    0.6534679 % 33    804   

Rehab & Health Center of Birmingham

     137,134.00    0.2455498 % 34    822   

Primacy Healthcare & Rehab Center

     2,197,074.00    3.9340435 % 35    826   

Harbour Point Med. & Rehab Center

     1,784,253.00    3.1948532 % 36    842   

Bay Pointe Medical & Rehab Center

     283,945.00    0.5084271 %



--------------------------------------------------------------------------------

     Facility
ID   

Facility Name

   Base Rent
Commencing
July 19, 2006    Percentage of
Master Lease
Commencing
July 19, 2006   37    1224   

Health Havens Nursing & Rehab Center

     299,933.00    0.5370550 % 38    1228   

Lafayette Nursing & Rehab Center

     2,088,479.00    3,7395951 % 39    4611   

Kindred Hospital Bay Area St. Petersburg Campus

     3,314,459.00    5.9348142 % 40    4612   

Kindred Hospital Kansas City

     3,725,599.00    6.6709945 % 41    4615   

Kindred Hospital Sycamore

     3,295,806.00    5.9014144 % 42    4653   

Kindred Hospital Tarrant County Ft Worth SW Campus

     2,295,535.00    4.1103461 % 43    4654   

Kindred Hospital Houston NW Campus

     2,758,205.00    4.9387952 % 44    4668   

Kindred Hospital Ft. Worth

     1,958,869.00    3.5075177 % 45    4674   

Kindred Hospital Central Tampa

     4,171,896.00    7.4701264 % 46    4807   

Kindred Hospital Ontario

     5,509,800.00    9.8657546 %                          

Total Master Lease # 2

   $ 55,847,730.00    100.00000 %                    